Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 1 of 7




       EXHIBIT
         B
       Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 2 of 7




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

                                              R CIVIL ACTION NO.: 2:19-CV-10689
ROLAND JOSEPH TROSCLAIR, JR.                  e
             Plaintiff,                         JUDGE: CARL BARBIER

             v.                                    MAGISTRATE JUDGE: MICHAEL NORTH

MONSANTO COMPANY, et al.
                                                   JURY TRIAL DEMANDED
             Defendant.




                      SUPPLEMENTAL DECLARATION OF
                       ROLAND JOSEPH TROSCLAIR, JR.

     I, Roland Joseph Trosclair, Jr., declare as follows:

  1. I took the photograph of the jug of Potassium Phosphate attached as Exhibit 1 to this

     Declaration. The jug was located on the 3M farm when I took the photograph in mid-

     February of 2019. The Potassium Phosphate jug in this photograph is representative of

     the kind of jugs containing chemicals that 3M gave me to use as an herbicide for killing

     weeds on the 3M farm. I understood these jugs to contain highly concentrated Roundup,

     which I used to kill weeds on the 3M farm.

  2. On at least one occasion, I accompanied Wade Mongrue to the home of Randy Jacobs.

     We collected a jug similar to the jug shown in Exhibit 1. It was my understanding that the

     jug contained highly concentrated Roundup herbicide. I used it to kill weeds, and it was

     effective.

  3. I took the photograph of the jug of Ranger PRO Herbicide attached as Exhibit 2 to this

     Declaration. The jug was located on the 3M farm when I took the photograph



                                               1
Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 3 of 7
Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 4 of 7




       EXHIBIT
          1
Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 5 of 7
Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 6 of 7




       EXHIBIT
          2
Case 3:19-cv-06396-VC Document 24-2 Filed 06/17/19 Page 7 of 7
